Exhibit 10.3

 

KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

 

THIS AGREEMENT, made and entered into as of the [      ] day of
[                    ], 20[    ], by and between Oshkosh Corporation, a
Wisconsin corporation (hereinafter referred to as the “Company”), and
[                    ] (hereinafter referred to as the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company in a key executive capacity, and the Executive’s services are valuable
to the conduct of the business of the Company;

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that
circumstances may arise in which a change in control of the Company occurs,
through acquisition or otherwise, thereby causing uncertainty about the
Executive’s future employment with the Company and/or any such subsidiary
without regard to the Executive’s competence or past contributions, which
uncertainty may result in the loss of valuable services of the Executive to the
detriment of the Company and its shareholders, and the Company and the Executive
wish to provide reasonable security to the Executive against changes in the
Executive’s relationship with the Company in the event of any such change in
control;

 

WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;

 

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment that could result from
any such change in control or acquisition; and

 

WHEREAS, as a further basis for the Company to enter into this Agreement, the
Executive has entered into a Confidentiality and Loyalty Agreement in favor of
the Company (the “Confidentiality Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Definitions.  The following terms are
used in this Agreement as defined in Exhibit A:

 

409A Affiliate

 

Covered Termination

 

Prime

Act

 

Effective Date

 

Section 409A Indemnification

Accrued Benefits

 

Employer

 

Section 409A Tax

Affiliate and Associate

 

Good Reason

 

Separation from Service

Annual Cash Compensation

 

Indemnified Section 409A Violation

 

Termination Date

Cause

 

Normal Retirement Date

 

Termination of Employment

Change in Control

 

Notice of Termination

 

 

Code

 

Person

 

 

 

2.                                       Termination or Cancellation Prior to
the Effective Date.  The Company and the Executive shall each retain the right
to terminate the employment of the Executive at any time prior to the Effective
Date.  If the Executive’s employment is terminated prior to the Effective Date,
then this Agreement shall be terminated and cancelled and of no further force or
effect, and any and all rights and obligations of the parties hereunder shall
cease.  In addition, this Agreement shall terminate upon the Executive ceasing
to be an officer of the Company and its Affiliates prior to a Change in Control
unless the Executive can reasonably demonstrate that such change in status
occurred under circumstances described in clause (iii)(B)(1) or (iii)(B)(2) of
the definition of “Effective Date” in Exhibit A.

 

3.                                       Employment Period.  If the Executive is
employed by the Employer on the Effective Date, then the Company will, or will
cause the Employer to, continue thereafter to employ the Executive during the
Employment Period (as hereinafter defined), and the Executive will remain in the
employ of the Employer, in accordance with and subject to the terms and
provisions of this Agreement.  For purposes of this Agreement, the term
“Employment Period” means a period (i) commencing on the Effective Date, and
(ii) ending at 11:59 p.m. Oshkosh Time on the earlier of the second anniversary
of such date or the Executive’s Normal Retirement Date.

 

4.                                       Duties.  During the Employment Period,
the Executive shall, in the most significant capacities and positions held by
the Executive at any time during the 180-day period preceding the Effective Date
or in such other capacities and positions as may be agreed to by the Company and
the Executive in writing, devote the Executive’s best efforts and all of the
Executive’s business time, attention and skill to the business and affairs of
the Employer, as such business and affairs now exist and as they may hereafter
be conducted.

 

5.                                       Compensation.  During the Employment
Period, the Executive shall be compensated as follows:

 

(a)                                  The Executive shall receive, at reasonable
intervals (but not less often than monthly) and in accordance with such standard
policies as may be in effect immediately prior to the Effective Date, an annual
base salary in cash equivalent of not less than twelve times the Executive’s
highest monthly base salary for the twelve-month period immediately preceding
the month in which the Effective Date occurs or, if higher, an annual base
salary at the rate in effect immediately prior to the Effective Date (determined
prior to any reduction for amounts deferred

 

2

--------------------------------------------------------------------------------


 

under Section 401(k) of the Code or otherwise, or deducted pursuant to a
cafeteria plan or qualified transportation fringe benefit under Sections 125 and
132(f) of the Code), subject to upward adjustment as hereinafter provided in
Section 6 (such salary amount as adjusted upward from time to time is hereafter
referred to as the “Annual Base Salary”).

 

(b)                                 The Executive shall receive perquisites at
least equal in value to those provided for the Executive at any time during the
180-day period immediately preceding the Effective Date or, if more favorable to
the Executive, those provided generally at any time after the Effective Date to
any executives of the Company and its Affiliates of comparable status and
position to the Executive.  The Executive shall be reimbursed, at such intervals
and in accordance with such standard policies that are most favorable to the
Executive that were in effect at any time during the 180-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to any executives of the
Company and its Affiliates of comparable status and position to the Executive,
for any and all monies advanced in connection with the Executive’s employment
for reasonable and necessary expenses incurred by the Executive on behalf of the
Company, including travel expenses.

 

(c)                                  The Executive and/or the Executive’s
family, as the case may be, shall be included, to the extent eligible thereunder
(which eligibility shall not be conditioned on the Executive’s salary grade or
on any other requirement that excludes executives of the Company and its
Affiliates of comparable status and position to the Executive unless such
exclusion was in effect for such plan or an equivalent plan on the date 180 days
prior to the Effective Date), in any and all welfare benefit plans, practices,
policies and programs providing benefits for the Company’s salaried employees in
general or, if more favorable to the Executive, to any executives of the Company
and its Affiliates of comparable status and position to the Executive, including
but not limited to group life insurance, hospitalization, medical and dental
plans; provided, that, (i) in no event shall the aggregate level of benefits
under such plans, practices, policies and programs in which the Executive is
included be less than the aggregate level of benefits under plans, practices,
policies and programs of the type referred to in this Section 5(c) in which the
Executive was participating at any time during the 180-day period immediately
preceding the Effective Date and (ii) in no event shall the aggregate level of
benefits under such plans, practices, policies and programs be less than the
aggregate level of benefits under plans, practices, policies and programs of the
type referred to in this Section 5(c) provided at any time after the Effective
Date to any executive of the Company and its Affiliates of comparable status and
position to the Executive.

 

(d)                                 The Executive shall annually be entitled to
not less than the amount of paid vacation and not fewer than the number of paid
holidays to which the Executive was entitled annually at any time during the
180-day period immediately preceding the Effective Date or such greater amount
of paid vacation and number of paid holidays as may be made available annually
to the Executive or any other executive of the Company and its Affiliates of
comparable status and position to the Executive at any time after the Effective
Date.

 

(e)                                  The Executive shall be included in all
plans providing additional benefits to any executives of the Company and its
Affiliates of comparable status and position to the

 

3

--------------------------------------------------------------------------------


 

Executive, including but not limited to deferred compensation, retirement, stock
option, stock appreciation, stock bonus and similar or comparable plans;
provided, that, (i) in no event shall the aggregate level of benefits under such
plans be less than the aggregate level of benefits under plans of the type
referred to in this Section 5(e) in which the Executive was participating at any
time during the 180-day period immediately preceding the Effective Date; (ii) in
no event shall the aggregate level of benefits under such plans be less than the
aggregate level of benefits under plans of the type referred to in this
Section 5(e) provided at any time after the Effective Date to the Executive or
any executive of the Company and its Affiliates of comparable status and
position to the Executive; and (iii) the Company’s obligation to include the
Executive in bonus or incentive compensation plans shall be determined by
Section 5(f).

 

(f)                                    To assure that the Executive will have an
opportunity to earn incentive compensation after the Effective Date, the
Executive shall be included in a bonus plan of the Company that shall satisfy
the standards described below (the “Bonus Plan”).  Bonuses under the Bonus Plan
shall be payable with respect to achieving such financial or other goals
reasonably related to the business of the Company, including the Employer, as
the Company shall establish (the “Goals”), all of which Goals shall be
attainable, prior to the end of the Employment Period, with approximately the
same degree of probability as the goals under the Company’s bonus plan or plans
in the form most favorable to the Executive that was in effect at any time
during the 180-day period prior to the Effective Date (the “Existing Plan”) and
in view of the Company’s existing and projected financial and business
circumstances applicable at the time.  The amount of the bonus (the “Bonus
Amount”) that the Executive is eligible to earn under the Bonus Plan shall be no
less than the amount of the Executive’s highest maximum potential award under
the Existing Plan at any time during the 180-day period prior to the Effective
Date or, if higher, any maximum potential award under the Bonus Plan or any
other bonus or incentive compensation plan in effect after the Effective Date
for the Executive or for any executive of the Company and its Affiliates of
comparable status and position to the Executive (such bonus amount herein
referred to as the “Maximum Bonus”), and if the Goals are not achieved (and,
therefore, the entire Maximum Bonus is not payable), then the Bonus Plan shall
provide for a payment of a Bonus Amount not less than a portion of the Maximum
Bonus reasonably related to that portion of the Goals that were achieved. 
Payment of the Bonus Amount (i) shall be in cash, unless otherwise agreed by the
Executive, and (ii) shall not be affected by any circumstance occurring
subsequent to the end of the Employment Period, including termination of the
Executive’s employment.

 

6.                                       Annual Compensation Adjustments. 
During the Employment Period, the Chief Executive of the Company will consider
and appraise, at least annually, the contributions of the Executive to the
Company, and in accordance with the Company’s practice prior to the Effective
Date, due consideration shall be given, at least annually, to the upward
adjustment of the Executive’s Annual Base Salary (i) commensurate with increases
generally given to other executives of the Company and its Affiliates of
comparable status and position to the Executive, and (ii) as the scope of the
Company’s operations or the Executive’s duties expand.

 

4

--------------------------------------------------------------------------------


 

7.                                       Termination During Employment Period.

 

(a)                                  Right to Terminate.  During the Employment
Period, (i) the Company shall be entitled to terminate the Executive’s
employment (A) for Cause, (B) by reason of the Executive’s disability pursuant
to Section 11, or (C) for any other reason, and (ii) the Executive shall be
entitled to terminate the Executive’s employment for any reason.  Any such
termination shall be subject to the procedures set forth in Section 12 and shall
be subject to any consequences of such termination set forth in this Agreement. 
Any termination of the Executive’s employment during the Employment Period by
the Employer shall be deemed a termination by the Company for purposes of this
Agreement.

 

(b)                                 Termination for Cause or Without Good
Reason.  If there is a Covered Termination for Cause or due to the Executive’s
voluntarily terminating the Executive’s employment other than for Good Reason,
then the Executive shall be entitled to receive only Accrued Benefits.

 

(c)                                  Termination Giving Rise to a Termination
Payment.  If there is a Covered Termination by the Executive for Good Reason, or
by the Company other than by reason of (i) death, (ii) disability pursuant to
Section 11, or (iii) Cause, and provided that the Executive timely signs, in
accordance with Section 8(a)(ii), a full release of claims in form and substance
reasonably acceptable to the Company, then the Executive shall be entitled to
receive, and the Company shall promptly pay, Accrued Benefits and, in lieu of
further base salary for periods following the Termination Date, as liquidated
damages and severance pay and in consideration of the covenants of the Executive
set forth in the Confidentiality Agreement, the Termination Payment pursuant to
Section 8(a).

 

8.                                       Payments Upon Termination.

 

(a)                                  Termination Payment.

 

(i)                                     The “Termination Payment” shall be an
amount equal to the Annual Cash Compensation multiplied by the number of years
or fractional portion thereof remaining in the Employment Period determined as
of the Termination Date, except that the Termination Payment shall not be less
than the amount of the Annual Cash Compensation.  Subject to Section 8(a)(ii),
the Termination Payment shall be paid to the Executive in cash equivalent on the
first day of the seventh month following the month in which the Executive’s
Separation from Service occurs (the “Termination Payment Date”) and shall be
accompanied by an interest payment calculated at Prime, such rate to be
determined on the Termination Date, compounded quarterly.  Such lump sum payment
shall not be reduced by any present value or similar factor, and the Executive
shall not be required to mitigate the amount of the Termination Payment by
securing other employment or otherwise, nor will such Termination Payment be
reduced by reason of the Executive securing other employment or for any other
reason.  The Termination Payment shall be in lieu of any other severance
payments to which the Executive is entitled under the severance policies and
practices of the Company and/or any subsidiary of the Company.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  It is a condition of payment of the
Termination Payment that the Executive deliver a full release to the Company no
earlier than thirty (30) days and no later than eight (8) days prior to the
Termination Payment Date.  If the Executive does not timely deliver a full
release to the Company, or if the Executive delivers such a release but revokes
it prior to the Termination Payment Date (to the extent he is able to do so),
then the Executive shall not be entitled to the Termination Payment.

 

(b)                                 Certain Code Consequences.

 

(i)                                     Notwithstanding any other provision of
this Agreement, if any portion of the Termination Payment or any other payment
under this Agreement (including any Section 409A Indemnification under
Section 8(b)(v)), or under any other agreement with or plan of the Company or
the Employer, including, without limitation, the Oshkosh Corporation 1990
Incentive Stock Plan, the Oshkosh Corporation 2004 Incentive Stock and Awards
Plan, and any subsequently adopted equity incentive plan (the “Incentive Stock
Plans”) or any stock option agreement (the “Stock Option Agreements”) between
the Company and the Executive entered into pursuant to an Incentive Stock Plan
(in the aggregate “Total Payments”), would constitute an “excess parachute
payment,” then the Total Payments to be made to the Executive shall be reduced
such that the value of the aggregate Total Payments that the Executive is
entitled to receive shall be One Dollar ($1.00) less than the maximum amount
that the Executive may receive without becoming subject to the tax imposed by
Section 4999 of the Code (or any successor provision) or that the Company may
pay without loss of deduction under Section 280G of the Code  (or any successor
provision).  If the provisions of Sections 280G and 4999 (or any successor
provisions) are repealed without succession, then this Section 8(b)(i) shall be
of no further force and effect.

 

(ii)                                  For purposes of this Agreement, the terms
“excess parachute payment” and “parachute payments” shall have the meanings
assigned to them in Section 280G of the Code (or any successor provision) and
such “parachute payments” shall be valued as provided therein.  Present value
for purposes of this Agreement shall be calculated in accordance with
Section 1274(b)(2) of the Code (or any successor provision).  Within 40 days
following a Covered Termination or notice by one party to the other of its
belief that there is a payment or benefit due the Executive that will result in
an “excess parachute payment” as defined in Section 280G of the Code (or any
successor provision), the Executive and the Company, at the Company’s expense,
shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel (the “National Tax Counsel”) selected by the Company’s
independent auditors and acceptable to the Executive in the Executive’s sole
discretion (which may be regular outside counsel to the Company), which opinion
sets forth (A) the amount of the Base Period Income, (B) the amount and present
value of Total Payments, and (C) the amount and present value of any excess
parachute payments.  As used in this Section 8(b)(ii), the term “Base Period
Income” means an amount equal to the Executive’s “annualized includible
compensation for the base period” as defined in Section 280G(d)(1) of the Code
(or any successor provision).  For purposes of such opinion, the value of any
noncash benefits or any deferred payment or benefit shall be determined by the

 

6

--------------------------------------------------------------------------------


 

Company’s independent auditors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code (or any successor provisions), which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Executive.  The opinion of the National Tax Counsel shall be
dated as of the Termination Date and addressed to the Company and the Executive
and shall be binding upon the Company and the Executive.  If such opinion
determines that there would be an excess parachute payment, then the Termination
Payment hereunder or any other payment or benefit determined by such counsel to
be includable in Total Payments shall be reduced or eliminated as specified by
the Executive in writing delivered to the Company within 30 days of the
Executive’s receipt of such opinion so that under the bases of calculations set
forth in such opinion there will be no excess parachute payment; provided that
if Executive’s exercise of the right to specify the payments or benefits to be
reduced or eliminated would result in additional tax being due under
Section 409A of the Code or, if the Executive fails to so notify the Company,
then the payments or benefits included in the Total Payments shall be reduced or
eliminated so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment by applying the following principles,
in order: (x) the payment or benefit with the higher ratio of the parachute
payment value to present economic value (determined using reasonable actuarial
assumptions) shall be reduced or eliminated before a payment or benefit with a
lower ratio; (y) the payment or benefit with the later possible payment date
shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (z) cash payments shall be reduced prior to non-cash benefits;
provided further that if the foregoing order of reduction or elimination would
result in additional tax being due under Section 409A of the Code, then the
reduction shall be made pro rata among the payments or benefits included in the
Total Payments (on the basis of the relative present value of the parachute
payments).  If the National Tax Counsel so requests in connection with the
opinion required by this Section 8(b), the Executive and the Company shall
obtain, at the Company’s expense, and the National Tax Counsel may rely on, in
providing the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Executive solely with respect to its status under Section 280G of the
Code (or any successor provision) and the regulations thereunder. 
Notwithstanding the foregoing, the provisions of this Section 8(b), including
the calculations, notices and opinions provided for herein, shall be based upon
the conclusive presumption that the following are reasonable: (1) the
compensation and benefits provided for in Section 5 and (2) any other
compensation, including but not limited to the Accrued Benefits, earned prior to
the Termination Date by the Executive pursuant to the Company’s compensation
programs if such payments would have been made in the future in any event, even
though the timing of such payment is triggered by the Change in Control or the
Termination Date.

 

(iii)                               In the event that, upon any audit by the
Internal Revenue Service, or by a state or local taxing authority, of the Total
Payments, a change is finally determined to be required in the amount of taxes
paid by the Executive, appropriate adjustments shall be made under this
Agreement such that the net amount that is payable to the Executive after taking
into account the provisions of Section 4999 of the Code shall

 

7

--------------------------------------------------------------------------------


 

reflect the intent of the parties as expressed in this Section 8(b), in the
manner determined by the National Tax Counsel.  If the Company is required to
make a payment to the Executive, then such payment shall be paid following the
date of the final determination by a court or the Internal Revenue Service and
within 30 days after the date the Executive provides the Company a written
request for reimbursement thereof (accompanied by proof of taxes paid), but in
no event shall the reimbursement be made later than the end of the calendar year
following the year in which the Executive remits the excise tax to the Internal
Revenue Service.

 

(iv)                              The Company will bear all costs associated
with the National Tax Counsel and will indemnify and hold harmless the National
Tax Counsel of and from any and all claims, damages, and expenses resulting from
or relating to the National Tax Counsel’s determinations pursuant to this
Section 8(b), except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

 

(v)                                 The Company shall pay the Executive any
Section 409A Indemnification within 30 days after the later of the date on which
the Executive provides the Company with a written request for reimbursement
thereof (accompanied by proof of  payment of the Section 409A Tax upon which
such request is based) or the date that is the first day of the seventh month
following the month in which the Separation from Service occurs, but in no event
later than the end of the calendar year following the year in which the
Executive remits the Section 409A Tax to the Internal Revenue Service.  The
Company and the Executive shall reasonably cooperate with each other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Section 409A Tax, and the Executive shall,
if reasonably requested by the Company, contest any obligation to pay a
Section 409A Tax.  If, as a result thereof, the Executive receives a tax refund
or credit for any Section 409A Tax previously paid, the Executive shall return
to the Company an amount equal to such refund or credit.  Notwithstanding the
above, no Section 409A Indemnification will be made if the Executive fails to
timely consent to any amendment of this Agreement reasonably proposed by the
Company for the purpose of avoiding the need to pay the Section 409A Tax.

 

(c)                                  Additional Benefits.  If there is a Covered
Termination and the Executive is entitled to Accrued Benefits and the
Termination Payment, then the Executive shall be entitled to the following
additional benefits:

 

(i)                                     Until the earlier of the end of the
Employment Period or such time as the Executive has obtained new employment and
is covered by benefits that in the aggregate are at least equal in value to the
following benefits, the Executive shall continue to be covered, at the expense
of the Company, by the most favorable life insurance, hospitalization, medical
and dental coverage and other welfare benefits provided to the Executive and the
Executive’s family during the 180-day period immediately preceding the Effective
Date or at any time thereafter or, if more favorable to the Executive, coverage
as was required hereunder with respect to the Executive immediately prior to the
date Notice of Termination is given, subject to the following:

 

8

--------------------------------------------------------------------------------


 

(A)                              If applicable, following the end of the COBRA
continuation period, if such hospitalization, medical or dental coverage is
provided under a health plan that is subject to Section 105(h) of the Code,
benefits payable under such health plan shall comply with the requirements of
Treasury regulation section 1.409A-3(i)(1)(iv)(A) and (B) and, if necessary, the
Company shall amend such health plan to comply therewith.

 

(B)                                During the first six months following the
Executive’s Separation from Service, the Executive shall pay the Company the
cost of any life insurance coverage for the Executive that provides a benefit in
excess of $50,000 under a group term life insurance policy.  After the end of
such six month period, the Company shall make a cash payment to the Executive
(with interest at Prime, compounded quarterly) equal to the aggregate premiums
paid by the Executive for such coverage, and thereafter such coverage shall be
provided at the expense of the Company for the remainder of the period.

 

If the Executive is entitled to the Termination Payment pursuant to
Section 12(b), then on the first anniversary of the Change in Control, the
Company shall reimburse the Executive for any COBRA premiums the Executive paid
for his or her hospitalization, medical and dental coverage under COBRA from the
Executive’s Termination Date through such first anniversary of the Change in
Control.

 

(ii)                                  The Executive shall receive, until the end
of the second calendar year following the calendar year in which the Separation
from Service occurs, at the expense of the Company, outplacement services, on an
individualized basis at a level of service commensurate with the Executive’s
most senior status with the Company during the 180-day period prior to the
Effective Date (or, if higher, at any time after the Effective Date), provided
by a nationally recognized executive placement firm selected by the Company with
the consent of the Executive, which consent will not be unreasonably withheld;
provided that the cost to the Company of such services shall not exceed 15
percent of the Annual Base Salary.

 

(iii)                               The Company shall bear up to $5,000 in the
aggregate of fees and expenses of consultants and/or legal or accounting
advisors (other than the National Tax Counsel) engaged by the Executive to
advise the Executive as to matters relating to the computation of benefits due
and payable under this Section 8.

 

(d)                                 Rabbi Trust.  Prior to or simultaneously
with a Change in Control over which the Company has control or within three
business days of any other Change in Control, the Company shall establish an
irrevocable grantor trust (also known as a “rabbi trust”) for the benefit of the
Executive and other executives of the Company who are parties to agreements with
the Company similar to this Agreement for the sole purpose of (i) holding assets
equal in value to the present value at any time after a Change in Control of the
maximum amount of benefits to which the Executive may be entitled under
Section 8(a) and Section 8(b) and to which such other executives may be entitled
under similar provisions of their respective agreements and (ii)

 

9

--------------------------------------------------------------------------------


 

distributing such assets as their payment becomes due. Prior to or
simultaneously with a Change in Control over which the Company has control or
within three business days of any other Change in Control, the Company shall
fund such trust with cash or marketable securities having the value described in
clause (i); provided that the Company shall not be obligated to fund such trust
at such time if the funding would result in additional tax being owed under
Section 409A of the Code, and in such event, the Company shall fund such trust
on the first date it may fund such trust without causing any such additional tax
to be owed.  The Company shall reasonably calculate the value described in
clause (i) assuming that the date on which such calculation is made is the
Termination Date applicable to the Executive and the corresponding date
applicable to such other executives.

 

9.                                       Death.

 

(a)                                  Except as provided in Section 9(b), in the
event of a Covered Termination due to the Executive’s death, the Executive’s
estate, heirs and beneficiaries shall receive all the Executive’s Accrued
Benefits through the Termination Date.

 

(b)                                 If the Executive dies after a Notice of
Termination is given (i) by the Company or (ii) by the Executive for Good
Reason, then the Executive’s estate, heirs and beneficiaries shall be entitled
to the benefits described in Section 9(a) and, subject to the provisions of this
Agreement (including Section 9(c)), to such Termination Payment to which the
Executive would have been entitled had the Executive lived, except that the
Termination Payment shall be paid on the 120th day following the date of the
Executive’s death (the “Death Benefit Payment Date”), without interest thereon. 
For purposes of this Section 9(b), the Termination Date shall be the earlier of
30 days following the giving of the Notice of Termination, subject to extension
pursuant to the definition of Termination of Employment, or one day prior to the
end of the Employment Period.

 

(c)                                  It is a condition of payment of the
Termination Payment under Section 9(b) that the Executive’s estate deliver a
full release of claims in form and substance reasonably acceptable to the
Company no earlier than sixty (60) days and no later than eight (8) days prior
to the Death Benefit Payment Date.  If the Executive’s estate does not timely
deliver a full release to the Company, or if the Executive’s estate delivers
such a release but revokes it prior to the Termination Payment Date (to the
extent the Executive’s estate is able to do so), then the Executive’s estate
shall not be entitled to the Termination Payment.

 

10.                                 Retirement.  If, during the Employment
Period, the Executive and the Company shall execute an agreement providing for
the early retirement of the Executive from the Company, or the Executive shall
otherwise give notice that the Executive is voluntarily choosing to retire early
from the Company, then the Executive shall receive Accrued Benefits through the
Termination Date; provided, that if the Executive’s employment is terminated by
the Executive for Good Reason or by the Company other than by reason of death,
disability or Cause and the Executive also, in connection with such termination,
elects voluntary early retirement, then the Executive shall also be entitled to
receive a Termination Payment pursuant to Section 8(a).

 

10

--------------------------------------------------------------------------------


 

11.                                 Termination for Disability.  If, during the
Employment Period, as a result of the Executive’s disability due to physical or
mental illness or injury (regardless of whether such illness or injury is
job-related), the Executive shall have been absent from the Executive’s duties
hereunder on a full-time basis for a period of six consecutive months and,
within thirty days after the Company notifies the Executive in writing that it
intends to terminate the Executive’s employment (which notice shall not
constitute the Notice of Termination contemplated below), the Executive shall
not have returned to the performance of the Executive’s duties hereunder on a
full-time basis, then the Company may terminate the Executive’s employment for
purposes of this Agreement pursuant to a Notice of Termination. If the
Executive’s employment is terminated on account of the Executive’s disability in
accordance with this Section 11, then the Executive shall receive Accrued
Benefits and shall remain eligible for all benefits provided by any long term
disability programs of the Company in effect at the time the Company sends
notice to the Executive of its intent to terminate pursuant to this Section.

 

12.                                 Termination Notice and Procedure.

 

(a)                                  Any termination of the Executive’s
employment during the Employment Period by the Company or the Executive (other
than a termination of the Executive’s employment referenced in the second
sentence of the definition of “Effective Date” in Exhibit A) shall be
communicated by written Notice of Termination to the Executive, if such Notice
is given by the Company, and to the Company, if such Notice is given by the
Executive, all in accordance with the following procedures and those set forth
in Section 23:

 

(i)                                     If such termination is for disability,
Cause or Good Reason, then the Notice of Termination shall indicate in
reasonable detail the facts and circumstances alleged to provide a basis for
such termination.

 

(ii)                                  Any Notice of Termination by the Company
shall have been approved, prior to the giving thereof to the Executive, by the
Chief Executive Officer of the Company as evidenced by a document the Chief
Executive Officer has executed, a copy of which shall accompany the Notice.

 

(iii)                               If the Notice is given by the Executive for
Good Reason, then the Executive may cease performing the Executive’s duties
hereunder on or after the date 15 days after the delivery of Notice of
Termination (unless the Notice of Termination is based upon clause (vii) of the
definition of “Good Reason” in Exhibit A, in which case the Executive may cease
performing his duties at the time the Executive’s employment is terminated) and
shall in any event cease employment on the Termination Date, if any, arising
from the delivery of such Notice.  If the Notice is given by the Company, then
the Executive may cease performing the Executive’s duties hereunder on the date
of receipt of the Notice of Termination, subject to the Executive’s rights
hereunder.

 

(iv)                              The recipient of any Notice of Termination
shall personally deliver or mail in accordance with Section 23 written notice of
any dispute relating to such Notice of Termination to the party giving such
Notice within fifteen days after receipt

 

11

--------------------------------------------------------------------------------


 

thereof. After the expiration of such fifteen days, the contents of the Notice
of Termination shall become final and not subject to dispute.

 

Notwithstanding the foregoing, (A) if the Executive terminates the Executive’s
employment after a Change in Control without complying with this Section 12,
then the Executive will be deemed to have voluntarily terminated the Executive’s
employment other than for Good Reason and deemed to have delivered a written
Notice of Termination to that effect to the Company as of the date of such
termination and (B) if the Company or the Employer terminates the Executive’s
employment after a Change in Control without complying with this Section 12,
then the Company will be deemed to have terminated the Executive’s employment
other than by reason of death, disability or Cause and the Company will be
deemed to have delivered a written Notice of Termination to that effect to the
Executive as of the date of such termination.  Under circumstances described in
clause (B) above, the Executive may, but shall not be obligated to, also deliver
a Notice of Termination based upon clause (vii) of the definition of “Good
Reason” in Exhibit A for the purpose of subjecting such Notice to
Section 12(a)(iv).

 

(b)                                 If a Change in Control occurs and the
Executive’s employment with the Employer terminates (whether by the Company, the
Executive or otherwise) within 180 days prior to the Change in Control, then the
Executive may assert that such termination is a Covered Termination by sending a
written Notice of Termination to the Company at any time prior to the day 180
days following the Change in Control in accordance with the procedures set forth
in this Section 12(b) and those set forth in Section 23.  If the Executive
asserts that the Executive terminated the Executive’s employment for Good Reason
or that the Company terminated the Executive’s employment other than for
disability or Cause, then the Notice of Termination shall indicate in reasonable
detail the facts and circumstances alleged to provide a basis for such
assertions.  The Company shall personally deliver or mail in accordance with
Section 23 written notice of any dispute relating to such Notice of Termination
to the Executive within 15 days after receipt thereof.  After the expiration of
such 15 days, the contents of the Notice of Termination shall become final and
not subject to dispute.  If the Executive’s termination constitutes a Covered
Termination under this Section 12(b) such that the Executive is entitled to
receive the Termination Payment, then such Termination Payment shall be paid to
the Executive in cash equivalent on the first anniversary of the Change in
Control and shall be accompanied by an interest payment calculated at Prime,
such rate to be determined on the date of the Change in Control, compounded
quarterly, from the date of the Change in Control.  In addition, for purposes of
applying the provisions of Section 8(a)(ii), the first anniversary of the Change
in Control shall be considered the Termination Payment Date.

 

13.                                 Confidentiality Agreement.  The obligations
of the Executive under the Confidentiality Agreement shall remain in force after
the Effective Date.

 

14.                                 Expenses and Interest.  If, after the
Effective Date, (i) a dispute arises with respect to the enforcement of the
Executive’s rights under this Agreement or (ii) any legal or arbitration
proceeding shall be brought to enforce or interpret any provision contained
herein or in the Confidentiality Agreement or to recover damages for breach
hereof or of the Confidentiality Agreement, in either case so long as the
Executive is not acting in bad faith, then the Company shall reimburse the
Executive for any reasonable attorneys’ fees and necessary costs and

 

12

--------------------------------------------------------------------------------


 

disbursements incurred as a result of such dispute, legal or arbitration
proceeding or tax audit or proceeding (“Expenses”), and prejudgment interest on
any money judgment or arbitration award obtained by the Executive calculated at
Prime from the date that payments to the Executive should have been made under
this Agreement.  Within ten days after the Executive’s written request therefor
(but in no event later than the end of the calendar year following the calendar
year in which such Expense is incurred), the Company shall reimburse the
Executive, or such other person or entity as the Executive may designate in
writing to the Company, the Executive’s reasonable Expenses accompanied by an
interest payment at Prime, compounded quarterly.

 

15.                                 Payment Obligations Absolute.  The Company’s
obligation during and after the Employment Period to pay the Executive the
amounts and to make the benefit and other arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any setoff, counterclaim, recoupment, defense or
other right that the Company may have against the Executive or anyone else. 
Except as provided in Section 8(b) and Section 14, all amounts payable by the
Company hereunder shall be paid without notice or demand.  Each and every
payment made hereunder by the Company shall be final, and the Company will not
seek to recover all or any part of such payment from the Executive, or from
whomsoever may be entitled thereto, for any reason whatsoever.

 

16.                                 Successors.

 

(a)                                  If the Company sells, assigns or transfers
all or substantially all of its business and assets to any Person or if the
Company merges into or consolidates or otherwise combines (where the Company
does not survive such combination) with any Person (any such event, a “Sale of
Business”), then the Company shall assign all of its right, title and interest
in this Agreement as of the date of such event to such Person, and the Company
shall cause such Person, by written agreement in form and substance reasonably
satisfactory to the Executive, to expressly assume and agree to perform from and
after the date of such assignment all of the terms, conditions and provisions
imposed by this Agreement upon the Company.  Failure of the Company to obtain
such agreement prior to the effective date of such Sale of Business shall be a
breach of this Agreement constituting “Good Reason” hereunder, except that for
purposes of implementing the foregoing, the date upon which such Sale of
Business becomes effective shall be deemed the Termination Date.  In case of
such assignment by the Company and of assumption and agreement by such Person,
as used in this Agreement, “Company” shall thereafter mean such Person that
executes and delivers the agreement provided for in this Section 16 or that
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law, and this Agreement shall inure to the benefit of, and be
enforceable by, such Person.  The Executive shall, in the Executive’s
discretion, be entitled to proceed against any or all of such Persons, any
Person that theretofore was such a successor to the Company (as defined in the
first paragraph of this Agreement) and the Company (as so defined) in any action
to enforce any rights of the Executive hereunder.  Except as provided in this
Section 16(a), this Agreement shall not be assignable by the Company.  This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.

 

(b)                                 This Agreement and all rights of the
Executive shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors,

 

13

--------------------------------------------------------------------------------


 

administrators, heirs and beneficiaries.  All amounts payable to the Executive
under Sections 7, 8, 9, 10, 11 and 14 if the Executive had lived shall be paid,
in the event of the Executive’s death, to the Executive’s estate, heirs and
representatives; provided, however, that the foregoing shall not be construed to
modify any terms of any benefit plan of the Company, as such terms are in effect
on the Effective Date, that expressly govern benefits under such plan in the
event of the Executive’s death.

 

17.                                 Severability.  The provisions of this
Agreement shall be regarded as divisible, and if any of said provisions or any
part hereof are declared invalid or unenforceable by a court of competent
jurisdiction, then the validity and enforceability of the remainder of such
provisions or parts hereof and the applicability thereof shall not be affected
thereby.

 

18.                                 Amendment.  This Agreement may not be
amended or modified at any time except by written instrument executed by the
Company and the Executive.  However, at the request of the Company, the
Executive will execute a revised form of this Agreement that reflects changes
that the Company determines are appropriate to comply with regulations under
Code Section 409A.

 

19.                                 Withholding.  The Company shall be entitled
to withhold from amounts to be paid to the Executive hereunder any federal,
state or local withholding or other taxes or charges which it is from time to
time required to withhold; provided, that the amount so withheld shall not
exceed the minimum amount required to be withheld by law.  In addition, if prior
to the date of payment of the Termination Payment hereunder, the Federal
Insurance Contributions Act (FICA) tax imposed under Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due with respect to any payment or benefit
to be provided hereunder, then the Company shall provide for an immediate
payment of the amount needed to pay the Executive’s portion of such tax (plus an
amount equal to the taxes that will be due on such amount) and the Executive’s
Termination Payment shall be reduced accordingly.  The Company shall be entitled
to rely on an opinion of the National Tax Counsel if any question as to the
amount or requirement of any such withholding shall arise.

 

20.                                 Additional Section 409A Provisions.

 

(a)                                  If any payment amount or the value of any
benefit under this Agreement is required to be included in the Executive’s
income prior to the date such amount is actually paid or the benefit provided as
a result of the failure of this Agreement (or any other arrangement that is
required to be aggregated with this Agreement under Code Section 409A) to comply
with Code Section 409A, then the Company shall make a payment to the Executive,
in a lump sum, within 90 days after the date it is finally determined that the
Agreement (or such other arrangement that is required to be aggregated with this
Agreement) fails to meet the requirements of Section 409A of the Code; such
payment shall equal the amount required to be included in the Executive’s income
as a result of such failure and shall reduce the amount of payments or benefits
otherwise due hereunder (other than additional payments to be made by the
Company pursuant to Section 8(b)).

 

14

--------------------------------------------------------------------------------


 

(b)                                 The Company and the Executive intend the
terms of this Agreement to be in compliance with Section 409A of the Code.  To
the maximum extent permissible, any ambiguous terms of this Agreement shall be
interpreted in a manner which avoids a violation of Section 409A of the Code.

 

(c)                                  The Executive acknowledges that to avoid an
additional tax on payments that may be payable or benefits that may be provided
under this Agreement and that constitute deferred compensation that is not
exempt from Section 409A of the Code, the Executive must make a reasonable, good
faith effort to collect any payment or benefit to which the Executive believes
the Executive is entitled hereunder no later than 90 days after the latest date
upon which the payment could have been made or benefit provided under this
Agreement, and if the payment or benefit is not paid or provided, then the
Executive must take further enforcement measures within 180 days after such
latest date.

 

21.                                 Certain Rules of Construction.  No party
shall be considered as being responsible for the drafting of this Agreement for
the purpose of applying any rule construing ambiguities against the drafter or
otherwise.  No draft of this Agreement shall be taken into account in construing
this Agreement.  Any provision of this Agreement that requires an agreement in
writing shall be deemed to require that the writing in question be signed by the
Executive and an authorized representative of the Company.  This Agreement
supersedes any prior Key Executive Employment and Severance Agreement between
the Executive and the Company.

 

22.                                 Governing Law; Resolution of Disputes.

 

(a)                                  This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
internal laws of the State of Wisconsin (excluding any choice of law rules that
may direct the application of the laws of another jurisdiction) except that
Section 22(b) shall be construed in accordance with the Federal Arbitration Act
if arbitration is chosen by the Executive as the method of dispute resolution.

 

(b)                                 Any dispute arising out of this Agreement
or, after the Effective Date, the Confidentiality Agreement, shall, at the
Executive’s election, be determined by arbitration under the rules of the
American Arbitration Association then in effect (but subject to any evidentiary
standards set forth in this Agreement), in which case both parties shall be
bound by the arbitration award, or by litigation.  Whether the dispute is to be
settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Oshkosh, Wisconsin or, at the Executive’s election, if the
Executive is no longer residing or working in the Oshkosh, Wisconsin, in the
judicial district encompassing the city in which the Executive resides;
provided, that, if the Executive is not then residing in the United States, then
the election of the Executive with respect to such venue shall be either
Oshkosh, Wisconsin or in the judicial district encompassing that city in the
United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) that is closest to the Executive’s residence.  The parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.

 

15

--------------------------------------------------------------------------------


 

23.                                 Notice.  Notices given pursuant to this
Agreement shall be in writing and, except as otherwise provided by
Section 12(a)(iii), shall be deemed given when actually received by the
Executive or actually received by the Company’s Secretary or any officer of the
Company other than the Executive.  If mailed, such notices shall be mailed by
United States registered or certified mail, return receipt requested, addressee
only, postage prepaid, if to the Company, to Oshkosh Corporation, Attention:
Secretary (or, if the Executive is then Secretary, to the Chief Executive
Officer), 2307 Oregon Street, P.O. Box 2566, Oshkosh, WI 54903-2566, or if to
the Executive, at the address set forth below the Executive’s signature to this
Agreement, or to such other address as the party to be notified shall have
theretofore given to the other party in writing.

 

24.                                 No Waiver.  The Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

 

25.                                 Headings.  The headings herein contained are
for reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

OSHKOSH CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

[NAME]

 

 

 

Address:

 

 

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

CERTAIN DEFINED TERMS

 

For purposes of this Agreement,

 

(a)                                  409A Affiliate.  The term “409A Affiliate”
means each entity that is required to be included in the Company’s controlled
group of corporations within the meaning of Section 414(b) of the Code, or that
is under common control with the Company within the meaning of Section 414(c) of
the Code; provided, however, that the phrase “at least 50 percent” shall be used
in place of the phrase “at least 80 percent” each place it appears therein or in
the regulations thereunder.

 

(b)                                 Act.  The term “Act” means the Securities
Exchange Act of 1934, as amended.

 

(c)                                  Accrued Benefits.  The term “Accrued
Benefits” shall include the following amounts, payable as described herein: 
(i) all base salary for the time period ending with the Termination Date;
(ii) reimbursement for any and all monies advanced in connection with the
Executive’s employment for reasonable and necessary expenses incurred by the
Executive on behalf of the Company for the time period ending with the
Termination Date; (iii) any and all other cash earned through the Termination
Date and deferred at the election of the Executive or pursuant to any deferred
compensation plan then in effect; (iv) notwithstanding any provision of any
bonus or incentive compensation plan applicable to the Executive, but subject to
any deferral election then in effect, a lump sum amount, in cash, equal to the
sum of (A) any bonus or incentive compensation that has been allocated or
awarded to the Executive for a fiscal year or other measuring period under the
plan that ends prior to the Termination Date but has not yet been paid (pursuant
to Section 5(f) or otherwise) and (B) a pro rata portion to the Termination Date
of the aggregate value of all contingent bonus or incentive compensation awards
to the Executive for all uncompleted periods under the plan calculated as to
each such award as if the target or expected performance Goals with respect to
such bonus or incentive compensation award had been attained (reduced, but not
below zero, by amounts paid under all such contingent bonuses or incentive
compensation awards upon a Change in Control to the extent such amounts relate
to the same period of time); and (v) all other payments and benefits to which
the Executive (or in the event of the Executive’s death, the Executive’s
surviving spouse or other beneficiary) may be entitled as compensatory
perquisites or under the terms of any benefit plan of the Company, including
(subject to Section 8(a)(i)) severance payments under the Company’s severance
policies and practices in the form most favorable to the Executive that were in
effect at any time during the 180-day period prior to the Effective Date. 
Payment of Accrued Benefits shall be made promptly in accordance with the
Company’s prevailing practice with respect to clauses (i) and (ii) or, with
respect to clauses (iii), (iv) and (v), pursuant to the terms of the benefit
plan or practice establishing such benefits; provided, however, that payments
pursuant to clause (iv)(B) shall be paid on the first day of the seventh month
following the month in which the Separation from Service occurs, unless the
Separation from Service is due to death, in which event such payment shall be
made within 90 days of the date of the Executive’s death.

 

A-1

--------------------------------------------------------------------------------


 

(d)                                 Affiliate and Associate.  The terms
“Affiliate” and “Associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations of the Act.

 

(e)                                  Annual Cash Compensation.  The term “Annual
Cash Compensation” shall mean the sum of (A) the Executive’s Annual Base Salary,
plus (B) the higher of (1) the highest annual bonus or incentive compensation
award earned by the Executive under any cash bonus or incentive compensation
plan of the Company or any of its Affiliates during the three complete fiscal
years of the Company immediately preceding the Termination Date or, if more
favorable to the Executive, during the three complete fiscal years of the
Company immediately preceding the Effective Date; or (2) the highest average
annual bonus and/or incentive compensation earned during the three complete
fiscal years of the Company immediately preceding the Termination Date (or, if
more favorable to the Executive, during the three complete fiscal years of the
Company immediately preceding the Effective Date) under any cash bonus or
incentive compensation plan of the Company or any of its Affiliates by the group
of executives of the Company and its Affiliates participating under such plan
during such fiscal years at a status or position comparable to that at which the
Executive participated or would have participated pursuant to the Executive’s
most senior position at any time during the 180 days preceding the Effective
Date or thereafter until the Termination Date.

 

(f)                                    Cause.  The Company may terminate the
Executive’s employment after the Effective Date for “Cause” only if the
conditions set forth in paragraphs (i) and (ii) have been met and the Company
otherwise complies with this Agreement:

 

(i)                                     (A)  the Executive has committed any act
of fraud, embezzlement or theft in connection with the Executive’s duties as an
executive or in the course of employment with the Company and/or its
subsidiaries; (B) the Executive has willfully and continually failed to perform
substantially the Executive’s duties with the Company or any of its Affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness or injury, regardless of whether such illness or injury is job-related)
for an appropriate period, which shall not be less than 30 days, after the Chief
Executive Officer of the Company has delivered a written demand for performance
to the Executive that specifically identifies the manner in which the Chief
Executive Officer believes the Executive has not substantially performed the
Executive’s duties; (C) the Executive has willfully engaged in illegal conduct
or gross misconduct that is materially and demonstrably injurious to the
Company; (D) the Executive has breached the terms of the Confidentiality
Agreement concerning restrictions relating to a Competing Business (as such term
is defined in the Confidentiality Agreement); or (E) the Executive has willfully
and wrongfully disclosed any Trade Secrets or Confidential Information of the
Company or any of its Affiliates (as such terms are defined in the
Confidentiality Agreement) or the Executive has otherwise willfully breached the
Confidentiality Agreement; and in any such case the act or omission shall have
been determined by the Chief Executive Officer of the Company to have been
materially harmful to the Company and its subsidiaries taken as a whole.

 

A-2

--------------------------------------------------------------------------------


 

For purposes of this provision, (1) no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company and
(2) any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company.

 

(ii)                                  (A) The Company terminates the Executive’s
employment by delivering a Notice of Termination to the Executive, (B) prior to
the time the Company has terminated the Executive’s employment pursuant to a
Notice of Termination, the Chief Executive Officer of the Company has executed a
document confirming the finding of the Chief Executive Officer that the
Executive was guilty of conduct set forth in this definition of Cause, and
specifying the particulars thereof in detail, (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Chief Executive of the Company) and (C) the
Company delivers a copy of such document to the Executive with the Notice of
Termination at the time the Executive’s employment is terminated.

 

In the event of a dispute regarding whether the Executive’s employment has been
terminated for Cause, no claim by the Company that the Company has terminated
the Executive’s employment for Cause in accordance with this Agreement shall be
given effect unless the Company establishes by clear and convincing evidence
that the Company has complied with the requirements of this Agreement to
terminate the Executive’s employment for Cause.

 

(g)                                 Change in Control.  The term “Change in
Control” shall mean the occurrence of any one of the following events:

 

(i)                                     any Person (other than (A) the Company
or any of its subsidiaries, (B) a trustee or other fiduciary holding securities
under any employee benefit plan of the Company or any of its subsidiaries,
(C) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (individually, an “Excluded Person” and
collectively, “Excluded Persons”)) is or becomes the “Beneficial Owner” (as such
term is defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates
after July 14, 2008, pursuant to express authorization by the Board that refers
to this exception) representing 25 percent or more of (1) the combined voting
power of the Company’s then outstanding voting securities or (2) the then
outstanding shares of common stock of the Company; or

 

A-3

--------------------------------------------------------------------------------


 

(ii)                                  the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on July 14, 2008, constituted the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on July 14, 2008, or
whose appointment, election or nomination for election was previously so
approved; or

 

(iii)                               consummation of a merger, consolidation or
share exchange of the Company with any other corporation or issuance of voting
securities of the Company in connection with a merger, consolidation or share
exchange of the Company (or any direct or indirect subsidiary of the Company),
other than (A) a merger, consolidation or share exchange that would result in
the voting securities of the Company outstanding immediately prior to such
merger, consolidation or share exchange continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50 percent of the combined
voting power of the voting securities of the Company or such surviving entity or
any parent thereof outstanding immediately after such merger, consolidation or
share exchange or (B) a merger, consolidation or share exchange effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person (other than an Excluded Person) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after July 14, 2008, pursuant to express
authorization by the Board that refers to this exception) representing 25
percent or more of (1) the combined voting power of the Company’s then
outstanding voting securities or (2) the then outstanding shares of common stock
of the Company; or

 

(iv)                              (A) the shareholders of the Company approve a
plan of complete liquidation or dissolution of the Company or (B) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets (in one transaction or a series of related
transactions within any period of 24 consecutive months), other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity at least 75 percent of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale.

 

Notwithstanding the foregoing, (x) no “Change in Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions and (y) solely for purposes
of Section 12(b) and the second sentence of the definition of “Effective Date”
in this Exhibit A, a “Change in Control” shall be deemed to have occurred only
if the applicable event also constitutes a change in control within the meaning
of Section 409A of the Code.

 

A-4

--------------------------------------------------------------------------------


 

(h)                                 Code.  The term “Code” means the Internal
Revenue Code of 1986, including any amendments thereto or successor tax codes
thereof.

 

(i)                                     Covered Termination.  Subject to
Section 12(b), the term “Covered Termination” means any Termination of
Employment during the Employment Period where the Termination Date, or the date
Notice of Termination is delivered, is any date on or prior to the end of the
Employment Period.

 

(j)                                     Effective Date.  The term “Effective
Date” shall mean the first date on which a Change in Control occurs.  Anything
in this Agreement to the contrary notwithstanding, if (i) a Change in Control
occurs, (ii) the Executive’s employment with the Employer terminates (whether by
the Company, the Executive or otherwise) within 180 days prior to the Change in
Control and (iii) it is reasonably demonstrated by the Executive that either
(A) any such termination of employment by the Employer (1) was at the request of
a third party who has taken steps reasonably calculated to effect a Change in
Control or (2) otherwise arose in connection with or in anticipation of a Change
in Control, or (B) any such Termination of Employment by the Executive took
place subsequent to the occurrence of an event described in clause (ii), (iii),
(iv) or (v) of the definition of “Good Reason,” which event (1) occurred at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control or (2) otherwise arose in connection with or in anticipation
of a Change in Control, then for all purposes of this Agreement the term
“Effective Date” shall mean the day immediately prior to the date of such
termination of employment.

 

(k)                                  Employer.  The term “Employer” means the
Company and/or any subsidiary of the Company that employed the Executive
immediately prior to the Effective Date.

 

(l)                                     Good Reason.  The Executive shall have a
“Good Reason” for termination of employment on or after the Effective Date if
the Executive determines in good faith that any of the following events has
occurred:

 

(i)                                     any breach of this Agreement by the
Company, including specifically any breach by the Company of its agreements
contained in Section 4, Section 5 or Section 6, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith that the
Company remedies promptly after receipt of notice thereof given by the
Executive;

 

(ii)                                  any reduction in the Executive’s base
salary, percentage of base salary available as incentive compensation or bonus
opportunity or benefits, in each case relative to those most favorable to the
Executive in effect at any time during the 180-day period prior to the Effective
Date or, to the extent more favorable to the Executive, those in effect after
the Effective Date;

 

(iii)                               a material adverse change, without the
Executive’s prior written consent, in the Executive’s working conditions or
status with the Company or the Employer from such working conditions or status
in effect during the 180-day period prior to the Effective Date or, to the
extent more favorable to the Executive, those in effect after the Effective
Date, including but not limited to (A) a material change in the

 

A-5

--------------------------------------------------------------------------------


 

nature or scope of the Executive’s titles, authority, powers, functions, duties,
reporting requirements or responsibilities, or (B) a material reduction in the
level of support services, staff, secretarial and other assistance, office space
and accoutrements, but excluding for this purpose an isolated, insubstantial and
inadvertent event not occurring in bad faith that the Company remedies promptly
after receipt of notice thereof given by the Executive;

 

(iv)                              the relocation of the Executive’s principal
place of employment to a location more than 50 miles from the Executive’s
principal place of employment on the date 180 days prior to the Effective Date;

 

(v)                                 the Employer requires the Executive to
travel on Employer business to a materially greater extent than was required
during the 180-day period prior to the Effective Date;

 

(vi)                              failure by the Company to obtain the agreement
referred to in Section 16(a) as provided therein; or

 

(vii)                           the Company or the Employer terminates the
Executive’s employment after a Change in Control without delivering a Notice of
Termination in accordance with Section 12;

 

provided that (A) any such event occurs following the Effective Date or (B) in
the case of any event described in clauses (ii), (iii), (iv) or (v) above, such
event occurs on or prior to the Effective Date under circumstances described in
clause (iii)(B)(1) or (iii)(B)(2) of the definition of “Effective Date.”  In the
event of a dispute regarding whether the Executive terminated the Executive’s
employment for “Good Reason” in accordance with this Agreement, no claim by the
Company that such termination does not constitute a Covered Termination shall be
given effect unless the Company establishes by clear and convincing evidence
that such termination does not constitute a Covered Termination.  Any election
by the Executive to terminate the Executive’s employment for Good Reason shall
not be deemed a voluntary termination of employment by the Executive for
purposes of any other employee benefit or other plan.

 

(m)                               Indemnified Section 409A Violation.  The term
“Indemnified Section 409A Violation” means a violation of Section 409A of the
Code that occurs in connection with any payment or benefit (or any acceleration
of any payment or benefit) in connection with this Agreement or, on or after the
Effective Date, the Executive’s employment or the termination thereof as a
result of (i) the Company’s clerical error, (ii) the Company’s failure to
administer this Agreement or any benefit plan or program in accordance with its
written terms, or (iii) the fact that a provision of any benefit plan or program
of the Company fails to comply with Code Section 409A, and the Executive incurs
additional tax under Section 409A of the Code as a result of such violation.

 

(n)                                 Normal Retirement Date.  The term “Normal
Retirement Date” means the date the Executive reaches “Normal Retirement Age” as
defined in the Oshkosh Corporation Salaried and Clerical Employees Retirement
Plan as in effect on the date hereof, or the corresponding date under any
successor plan of the Employer as in effect on the Effective Date.

 

A-6

--------------------------------------------------------------------------------


 

(o)                                 Notice of Termination.  The term “Notice of
Termination” means a written notice as contemplated by Section 12.

 

(p)                                 Person.  The term “Person” shall have the
meaning given in Section 3(a)(9) of the Act, as modified and used in Sections
13(d) and 14(d) thereof.

 

(q)                                 Prime.  “Prime” means the rate of interest
announced by U. S. Bank, National Association, Milwaukee, Wisconsin, from time
to time as its prime or base lending rate.

 

(r)                                    Section 409A Indemnification.  The term
“Section 409A Indemnification” means a payment to be made by the Company to the
Executive, in the event of an Indemnified Section 409A Violation, such that the
net amount of such payment that the Executive retains, after the Executive pays
any federal, state, or local income tax or FICA tax on the amount of the
Section 409A Indemnification, shall be equal to the Section 409A Tax
attributable to the Indemnified Section 409A Violation.  For purposes of
determining the Section 409A Indemnification amount, the Executive shall be
deemed to pay federal income tax and employment taxes at the highest marginal
rate of federal income and employment taxation in the calendar year in which the
Section 409A Indemnification is to be paid to the Executive and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Executive’s domicile for income tax purposes on the date the Section 409A
Indemnification is to be paid to the Executive, net of the maximum reduction in
federal income taxes that may be obtained from the deduction of such state and
local taxes.

 

(s)                                  Section 409A Tax.  The term “Section 409A
Tax” means the sum of (i) the 20 percent additional income tax described in Code
Section 409A(a)(1)(B)(I)(ii) to the extent such additional tax is incurred by
the Executive as a result of an Indemnified Section 409A Violation, (ii) the
interest determined to be due under Code Section 409A(a)(1)(B)(I)(i) in
connection with the same Indemnified Section 409A Violation, and (iii) any
penalties incurred by the Executive in connection with the same Indemnified
Section 409A Violation, provided that the Executive pays such additional income
tax and related interest and penalties promptly upon being notified that such
amount is due.  Section 409A Tax does not include any interest or penalties
assessed by the Internal Revenue Service on the Executive that are attributable
to Executive’s willful misconduct or negligence.

 

(t)                                    Separation from Service.  The term
“Separation from Service” means the Executive’s Termination of Employment with
the Company and all 409A Affiliates or, if the Executive continues to provide
services following his or her Termination of Employment, such later date as is
considered a separation from service from the Company and its 409A Affiliates
within the meaning of Code Section 409A.  Specifically, if the Executive
continues to provide services to the Company or a 409A Affiliate in a capacity
other than as an employee, such shift in status is not automatically a
Separation from Service.

 

(u)                                 Termination Date.  Except as otherwise
provided in Section 9(b), Section 12(b) and Section 16(a), the term “Termination
Date” means (i) if the Termination of Employment is by the Executive’s death,
the date of death; (ii) if the Termination of Employment is by reason of
voluntary early retirement, as agreed in writing by the Company and the
Executive, the date of such early retirement that is set forth in such written
agreement; (iii) if the

 

A-7

--------------------------------------------------------------------------------


 

Termination of Employment for purposes of this Agreement is by reason of
disability pursuant to Section 11, 30 days after the Notice of Termination is
given; (iv) if the Termination of Employment is by the Executive voluntarily
(other than for Good Reason), the date the Notice of Termination is given; and
(v) if the Termination of Employment is by the Employer (other than by reason of
disability pursuant to Section 11) or by the Executive for Good Reason, 30 days
after the Notice of Termination is given.

 

(A)                              If termination is for Cause pursuant to
Section 7(b) and if the Executive has cured the conduct constituting such Cause
as described by the Employer in its Notice of Termination within such 30-day or
shorter period, then the Executive’s employment hereunder shall continue as if
the Employer had not delivered its Notice of Termination.

 

(B)                                If the Executive shall in good faith give a
Notice of Termination for Good Reason and the Company notifies the Executive
that a dispute exists concerning the termination within the fifteen day period
following receipt thereof, then the Executive may elect to continue the
Executive’s employment during such dispute and the Termination Date shall be
determined under this paragraph.  If the Executive so elects and it is
thereafter determined that the Executive terminated the Executive’s employment
for Good Reason in accordance with this Agreement, then the Termination Date
shall be the earlier of (1) the date on which the dispute is finally determined,
either (x) by mutual written agreement of the parties or (y) in accordance with
Section 22 or (2) the date of the Executive’s death.  If the Executive so elects
and it is thereafter determined that the Executive did not terminate the
Executive’s employment for Good Reason in accordance with this Agreement, then
the employment of the Executive hereunder shall continue after such
determination as if the Executive had not delivered the Notice of Termination
asserting Good Reason and there shall be no Termination Date arising out of such
Notice.  In either case, this Agreement continues, until the Termination Date,
if any, as if the Executive had not delivered the Notice of Termination except
that, if it is finally determined that the Executive terminated the Executive’s
employment for Good Reason in accordance with this Agreement, then the Executive
shall in no case be denied the benefits described in Section 8 (including a
Termination Payment) based on events occurring after the Executive delivered the
Notice of Termination.

 

(C)                                Except as provided in paragraph (A) above, if
the party receiving the Notice of Termination notifies the other party that a
dispute exists concerning the termination within the fifteen day period
following receipt thereof and it is finally determined that termination of the
Executive’s employment for the reason asserted in such Notice of Termination was
not in accordance with this Agreement, then (1) if such Notice was delivered by
the Executive, then the Executive will be deemed to have voluntarily terminated
the Executive’s employment other than for Good Reason by means of such Notice
and (2) if delivered by the Company, then the

 

A-8

--------------------------------------------------------------------------------


 

Company will be deemed to have terminated the Executive’s employment other than
by reason of death, disability or Cause by means of such Notice.

 

(v)                                 Termination of Employment.  The term
“Termination of Employment” means a termination of employment of the Executive
(A) when the Company and the Executive reasonably anticipate that no further
services will be performed by the Executive for the Company and its 409A
Affiliates or that the level of bona fide services the Executive will perform as
an employee of the Company and its 409A Affiliates will permanently decrease to
no more than 20 percent of the average level of bona fide services performed by
the Executive (whether as an employee or independent contractor) for the Company
and its 409A Affiliates over the immediately preceding 36-month period (or such
lesser period of services) or (B) when the Company determines in good faith
based on the facts and circumstances in accordance with Code Section 409A, upon
a decrease in services by the Executive that is to more than 20 percent of such
average level of bona fide services but less than 50 percent, that a Termination
of Employment has occurred.  The Executive’s termination of employment shall be
presumed not to occur where the level of bona fide services performed by the
Executive for the Company and its 409A Affiliates continues at a level that is
50 percent or more of the average level of bona fide services performed by the
Executive (whether as an employee or independent contractor) for the Company and
its 409A Affiliates over the immediately preceding 36-month period (or such
lesser period of service).  No presumption applies to a decrease in services
that is to more than 20 percent of such average level of bona fide services but
less than 50 percent, and in such event, whether the Executive has had a
Termination of Employment will be determined in good faith by the Company based
on the facts and circumstances in accordance with Code Section 409A. 
Notwithstanding the foregoing, if the Executive takes a leave of absence for
purposes of military leave, sick leave or other bona fide leave of absence, then
the Executive will not be deemed to have incurred a Separation from Service for
the first six months of the leave of absence or, if longer, for so long as the
Executive’s right to reemployment is provided either by statute or by contract,
including this Agreement; provided that if the leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than six months,
where such impairment causes the Executive to be unable to perform the duties of
his or her position of employment or any substantially similar position of
employment, the leave may be extended for up to 29 months without causing a
Termination of Employment.

 

A-9

--------------------------------------------------------------------------------